Judgment unanimously directed for plaintiff, without *791costs, on agreed statement of facts. There is no merit in defendant’s contention that, in effect, the village becomes the custodian of the fines for the purpose of paying the justices’ fees and of remitting the balance to the State. There is no provision of law which authorizes a justice of the peace to withhold as a fee any part of the fines collected by him, and he, like other public officers, can act only within the powers conferred by statute. Present — Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ.